Citation Nr: 9910843	
Decision Date: 04/20/99    Archive Date: 04/30/99

DOCKET NO.  96-44 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased original rating for arthritic 
degenerative changes of the cervical spine (C5-C6), with 
right ulnar neuropathy due to cervical radiculopathy, 
currently evaluated as 40 percent disabling.

2.  Entitlement to an increased original rating for right 
rectus muscles of the abdominal wall, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to May 1978 
and from September 1983 to December 1995.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 1996 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which established service connection for 
degenerative changes of the cervical spine and assigned the 
condition a 10 percent rating; and which established service 
connection for a disability of the right rectus muscles of 
the abdominal wall and assigned the condition a 
noncompensable disability rating.  The veteran's cervical 
spine disability was assigned an increased rating of 40 
percent by means of a January 1997 rating decision and his 
abdominal muscle disability was assigned an increased rating 
of 10 percent by means of a September 1997 rating decision.  
However, as those rating decisions do not constitute a full 
grant of benefits sought on appeal, these claims remain 
before the Board.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  At all times pertinent to this review, the veteran's 
cervical spine disability was productive of no more than 
severe intervertebral disc syndrome with recurring attacks 
with intermittent relief.

3.  At all times pertinent to this review, the veteran's 
right abdominal muscle disability was productive of no more 
than moderate muscle disability of Muscle Group XIX.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an increased original 
rating, greater than 40 percent, for arthritis degenerative 
changes of the cervical spine (C5-C6), with right ulnar 
neuropathy due to cervical radiculopathy, are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
§ 4.71a, Diagnostic Codes 5285-5295 (1998).

2.  The criteria for entitlement to an increased original 
rating, greater than 10 percent, for right rectus muscles of 
the abdominal wall, are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, §§ 4.56, 4.73, Diagnostic Code 
5319 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claims are 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, he has presented claims that are 
plausible.  He has not alleged that there are any records of 
probative value that may be obtained which have not already 
been associated with his claims folder.  The Board 
accordingly finds that the duty to assist the veteran, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991), has been 
satisfied.

I.  Entitlement to an increased original rating for a 
cervical spine disability.

The veteran contends that his cervical spine disability is 
more severe than currently evaluated, warranting an increased 
original rating.  After a review of the record, the Board 
finds that the veteran's contentions are not supported by the 
evidence, and his claim is denied.

The veteran established service connection for arthritic 
degenerative changes of the cervical spine (C5-C6) by means 
of a March 1996 rating decision, which assigned a 10 percent 
disability rating.  That rating is the subject of this 
appeal.  The veteran's cervical spine disability was assigned 
an increased rating of 40 percent by means of a January 1997 
rating decision.  However, as that rating decision does not 
constitute a full grant of benefits sought on appeal, the 
claim remains before the Board.

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1998) 
(Schedule).  Spine disabilities are evaluated pursuant to the 
criteria found in Diagnostic Codes 5285 through 5295 of the 
Schedule.  38 C.F.R. § 4.71a (1998).  Under those criteria, a 
rating greater than the veteran's current 40 percent would be 
available for a cervical spine disability where the evidence 
showed residuals of a vertebral fracture without cord 
involvement, with abnormal mobility requiring a neck brace 
(jury mast) (Diagnostic Code 5285); complete bony fixation 
(ankylosis) of the spine at a favorable angle (Diagnostic 
Code 5286); or pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of a diseased disc, with little intermittent relief 
(Diagnostic Code 5293).  The veteran's current 40 percent 
rating is warranted for a cervical spine disability where the 
evidence shows unfavorable ankylosis of the cervical spine 
(Diagnostic Code 5287); or severe intervertebral disc 
syndrome with recurring attacks with intermittent relief 
(Diagnostic Code 5293).  38 C.F.R. § 4.71a (1998).

An October 11, 1994, VA medical report noted a gradual, two 
week onset of right shoulder and neck pain, without trauma.  
The veteran had occasional shoulder pain in the past.  That 
morning the veteran moved his right arm up and felt a pop 
with excruciating pain.  Sensory was intact.  There was no 
loss of strength.  Right shoulder range of motion was full 
with pain at the extremes.  There was no crepitus or 
acromioclavicular tenderness.  Grip was 5/5.  The examiner 
provided an assessment of right shoulder pain.

A February 14, 1996, VA medical report notes that the veteran 
had shoulder problems for several years.  He had been seen in 
five different clinics without a definitive diagnosis and 
without lasting results.  He stated that cortisone injections 
had helped the most.  There was a full range of motion of 
both arms with good strength.  Movement of the right arm was 
painful with inward rotation against resistance.  The 
examiner diagnosed fibromyositis of the right shoulder.  A 
February 14, 1996, Request for Administration of Anesthesia 
and for Performance of Operations and Other Procedures, 
indicates that the veteran received an injection of 
"P.M.T." in the right shoulder.

A February 21, 1996, VA medical report notes that the veteran 
stated that the pain in his right shoulder was 100 percent 
better.  There was full range of motion of both shoulders 
with minimal pain against resistance.

A July 1, 1996, VA medical report notes that the veteran had 
a long history of right shoulder pain.  He was followed by VA 
but frustrated with his care.  Physical examination found 
decreased muscle strength and degenerative joint disease.  
There was pain with abduction up to 90 degrees.  The examiner 
diagnosed shoulder pain.

A November 1996 VA peripheral nerves examination notes that 
the veteran noted the onset of right shoulder and arm pain in 
1985.  There was no known trigger or traumatic precipitant.  
He described stiffness affecting the neck and arm, 
predominantly the right, with some left shoulder stiffness 
also.  There was tingling in both hands with grasping.  He 
had history of trauma in 1972 when caught in the exhaust of a 
jet and thrown by the force of the blast.  He had a full 
recovery.  He noted that currently he could have 
alternatively very good or very bad days marred with 
significant pain and debility.  After being at a computer 
terminal for as little as ten minutes, he could develop 
tingling in the right hand and indicated it affected the 
ulnar distribution of the right hand.  He also noted that his 
right shoulder stiffness could be alleviated with steroid 
injections.  This occurred in 1996, and he did well for a 
time.  He could have such severe pain on waking that he noted 
numbness of much of his forearm and hand.  Chiefly, his 
numbness and pain affected the ulnar aspect of the hand and 
forearm, extending from the elbow to the fingers but could 
actually involve regions more proximally in the arm than 
shoulder.  On his best days he could go about his daily task 
without limitation.  He noted that on occasion while jogging 
his right arm would become so cold and painful that he 
supported it with his left arm.  Motrin was used 
intermittently and was of little benefit.  The veteran walked 
very stiffly with shoulders held rigidly and turned en bloc.  
The neck had a markedly limited range of motion to 15 degrees 
to the right and 30 degrees to the left.  There was no pain 
or tenderness on palpation of the right or left 
acromioclavicular joints.  There was no pain on percussing 
the ulnar groove, though he did report tingling distally in 
the ulnar distribution on the right.  There was no atrophy of 
intrinsic muscles of the hand or forearm muscles.  The hand 
had a 5/5 grip of finger extensors and abductor pollicis 
bilaterally.  There was diminished pinprick in the right 
ulnar distribution distal to the wrist with the veteran 
reporting diminished vibratory conduction in the same 
territory as compared to the left hand or to the right median 
territory of the same hand.  Finger to nose was normal.  The 
examiner provided an impression of a right ulnar neuropathy 
at the elbow with pain more proximally compatible with 
cervical radiculopathy with no motor findings.  Some 
component of the veteran's pain was alleviated by a steroid 
injection and was not attributable to radiculopathy, but the 
veteran could be guarding a reaction to pain and affecting a 
territory border than that strictly attributable to the ulnar 
nerve.  Accompanying EMG/NCV studies were indicative of a 
right cervical polyradiculopathy, and compatible with, but 
not indicative of a right carpal tunnel syndrome.

A November 1996 VA radiology consultation report of the 
cervical spine found no evidence for fracture or dislocation.  
There was a minor amount of degenerative tissue at C5-C6 with 
an anterior osteophyte.  There was straightening of the 
normal lordosis of the cervical spine.  There was no soft 
tissue swelling.

A February 1997 VA spine examination notes that the veteran 
stated that in 1984 or 1985 he fell off of a truck and had 
pain in his back and right shoulder.  It was treated 
conservatively.  He continued to have periods of pain and 
muscle spasms.  He complained that he had a feeling that he 
had a serious crick in his neck part of the time.  There were 
no postural abnormalities.  There was no fixed deformity.  
Musculature of the back was normal for age 45.  Range of 
motion of the cervical spine was to 30 degrees of forward 
flexion, 34 degrees of backward extension, 30 degrees of left 
rotation, and 34 degrees of right rotation.  There was 
objective evidence of pain on motion.  The veteran had pain 
in the right shoulder on motion with loss of range of motion 
on internal rotation of 45 degrees.  The examiner noted the 
previous in identifying and describing evidence of 
neurological involvement.  The examiner provided a diagnosis 
of degenerative joint disease of C5 and C6, demonstrated by 
X-ray.  The accompanying radiology consultation report found 
mild degenerative joint disease between C5 and C6, with 
narrowing of the intervertebral space.  There was no other 
abnormality.

The Board finds that the criteria for entitlement to an 
increased rating, greater than 40 percent, for the veteran's 
cervical spine disability, are not met.  The evidence does 
not show any residuals of a vertebral fracture, nor does the 
evidence show any ankylosis as a result of the veteran's 
service-connected disability.  Therefore, it remains for the 
Board to determine whether the veteran's disability more near 
approximates the criteria for pronounced or severe 
intervertebral disc syndrome.  The Board notes that while 
there are neurological findings of a cervical radiculopathy 
appropriate to the site of a diseased disc, that the actual 
symptomatology of the veteran's disability remains severe, 
rather than pronounced.  The frequency of recurring attacks 
of intervertebral disc syndrome appears to be more recurring 
attacks with intermittent relief, rather than recurring 
attacks with little intermittent relief.  The Board also 
notes that the veteran has stated that the feeling of a 
serious crick in his neck was only present part of the time.  
He further related having alternately good days and bad days.  
From the evidence, the Board may only conclude that the 
veteran's symptoms are not persistent, within the meaning of 
the criteria for pronounced intervertebral disc syndrome, but 
rather are recurring, as envisioned by the criteria for 
severe intervertebral disc syndrome, with intermittent 
relief.  The Board had also noted the frequency of the 
veteran's treatment for his disability, and the lack of 
hospitalization, in finding that any intervertebral disc 
syndrome is no more than severe.  Therefore, the Board finds 
that the veteran's symptomatology more nearly approximates 
the criteria for a rating of 40 percent for intervertebral 
disc syndrome, and thus the Board finds that the criteria for 
a rating greater than 40 percent are not met.

Accordingly, the Board finds that the criteria for 
entitlement to an increased original rating, greater than 40 
percent, for arthritis degenerative changes of the cervical 
spine (C5-C6), with right ulnar neuropathy due to cervical 
radiculopathy, are not met, and the veteran's claim therefor 
is denied.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4, § 4.71a, Diagnostic Codes 5285-5295 (1998).


II.  Entitlement to an increased original rating for an 
abdominal muscle disability.

The veteran contends that his abdominal muscle disability is 
more severe than currently evaluated, warranting an increased 
original rating.  After a review of the record, the Board 
finds that the veteran's contentions are not supported by the 
evidence, and his claim is denied.

The veteran established service connection for a disability 
of the right rectus muscles of the abdominal wall by means of 
a March 1996 rating decision, which assigned a noncompensable 
disability rating.  That rating is the subject of this 
appeal.  The veteran's abdominal muscle disability was 
assigned an increased rating of 10 percent by means of a 
September 1997 rating decision.  However, as that rating 
decision does not constitute a full grant of benefits sought 
on appeal, the claim remains before the Board.

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1998) 
(Schedule).  Muscle injuries of Group XIX are evaluated 
pursuant to the criteria found in Diagnostic Code 5319 of the 
Schedule.  Muscle Group XIX has the function of support and 
compression of the abdominal wall and lower thorax; flexion 
and lateral motions of the spine; and synergists in strong 
downward motions of the arm, and includes the rectus 
abdominus, the external oblique, the internal oblique, the 
transversalis, and the quadratus lumborum muscles.  38 C.F.R. 
§ 4.73 (1998).  Under the criteria of Diagnostic Code 5319, a 
rating of 10 percent is warranted where the evidence shows a 
moderate disability.  A rating of 30 percent is warranted 
where the evidence shows a moderately severe disability.  
38 C.F.R. § 4.73 (1998).

The pertinent regulations provide that for VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination, and 
uncertainty of movement.  Under Diagnostic Codes 5301 through 
5323, disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe or severe.  
Moderate and moderately severe are defined as follows:  

(2) Moderate disability of muscles.  (i)  
Type of injury:  Through and through or 
deep penetrating wound of short track 
from a single bullet, small shell or 
shrapnel fragment, without explosive 
effect of high velocity missile, 
residuals of debridement, or prolonged 
infection.  (ii)  History and complaint:  
Service department record or other 
evidence of in-service treatment for the 
wound.  Record of consistent complaint of 
one or more of the cardinal signs and 
symptoms of muscle disability, 
particularly lowered threshold of fatigue 
after average use, affecting the 
particular functions controlled by the 
injured muscles.  (iii)  Objective 
findings:  Entrance and (if present) exit 
scars, small or linear, indicating short 
track of missile through muscle tissue.  
Some loss of deep fascia or muscle 
substance or impairment of muscle tonus 
and loss of power or lowered threshold of 
fatigue when compared to the sound side.

(3) Moderately severe disability of 
muscles.  (i)  Type of injury:  Through 
and through or deep penetrating wound by 
small high velocity missile or large low 
velocity missile, with debridement, 
prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  
(ii)  History and complaint:  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability and, if 
present, evidence of inability to keep up 
with work requirements.  (iii)  Objective 
findings:  Entrance and (if present) exit 
scars indicating track of missile through 
one or more muscle groups.  Indications 
on palpation of loss of deep fascia, 
muscle substance, or normal firm 
resistance of muscles compared with sound 
side.  Tests of strength and endurance 
compared with sound side demonstrate 
positive evidence of impairment.

38 C.F.R. § 4.56 (1998).

The Board notes that the criteria for the evaluation of 
muscle disabilities were amended during the pendency of the 
veteran's appeal.  See 62 Fed. Reg. 30,239 (June 3, 1997).  
The United States Court of Appeals for Veterans Claims has 
held that for the purpose of appeals, where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
should be applied unless provided otherwise by statute.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  
However, the Board finds that the amendments in the criteria 
for the evaluation of muscle disabilities were not 
substantive in regard to the evaluation of the veteran's 
disability and thus either version is equally favorable to 
the veteran.

A February 1997 VA muscles examination notes that the veteran 
related that in about 1973 he was blown down by an aircraft 
and within 24 hours had to be carried to sickbay because of 
severe right abdominal pain.  He was treated conservatively.  
He had several episodes of severe muscle spasm when bending 
over or twisting, and it continued to be a recurring problem.  
The veteran complained that whenever he bent over or twisted 
on occasion he would have very severe right rectus muscle 
pain because of the deformities of the right rectus muscle 
due to spasm.  The examiner noted that the left rectus muscle 
was much more soft than the right.  The examiner found no 
tissue loss by comparison.  There were no muscles penetrated.  
There were no scars, adhesions, damage to tendons, damage to 
bones, damage to joints, or damage to nerves.  The right 
rectus was stronger than the left.  There was evidence of 
pain.  There was no evidence of muscle hernia.  The examiner 
diagnosed right rectus muscle spasm of undetermined etiology.

The Board finds that the veteran's right abdominal rectus 
muscle disability more nearly approximates the criteria of a 
moderate muscle disability, and that the criteria for an 
increased rating, greater than 10 percent, are not met.  The 
Board notes that the veteran's injury was not a through and 
through or deep penetrating wound by a small high velocity 
missile or large low velocity missile.  The evidence does not 
show debridement, prolonged infection, sloughing of soft 
parts, or intermuscular scarring.  The veteran was not 
hospitalized for a prolonged period in service for treatment 
of the wound, but was treated conservatively.  While the 
veteran has complained of the cardinal signs of muscle 
injury:  loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination, and 
uncertainty of movement, the Board notes that his complaints 
have been of the occasional variety, and not of the truly 
consistent variety.  In other words, while the veteran has 
occasionally complained of the cardinal signs of muscle 
disability, in the interval between the complaints, there is 
no record of such complaints.  Thus, the Board finds that 
complaints to be occasional, rather than consistent.  
Furthermore, the Board notes that the evidence does not show 
inability to keep up with work requirements as a result of 
his abdominal muscle disability.  There is no objective 
evidence of any entrance or exit scars indicating the track 
of any missile through one or more muscle groups.  There were 
no indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  There was some indication that the left side 
abdominal rectus muscles were softer than those on the right 
side.  The Board notes that although there was evidence of 
pain, the right rectus seemed stronger than the left on 
examination.  Therefore, the Board finds that tests of 
strength and endurance compared with the sound side do not 
demonstrate positive evidence of impairment.  The Board notes 
that the veteran has a history of spasm in the right rectus 
abdominal muscles, but feels that symptom is appropriately 
compensated by the current 10 percent rating, and constitutes 
no more than a moderate muscle injury.  Therefore, the Board 
finds that the criteria for entitlement to a rating greater 
than 10 percent, for a right rectus muscle of the abdominal 
wall disability, are not met.  The Board has specifically 
noted in making these findings that the veteran's muscle 
injury was not of the through and through missile variety, 
did not result in hospitalization at the time of the initial 
injury, and has not resulted in the frequency of complaint of 
the cardinal signs of muscle disability which is envisioned 
in the criteria for entitlement to a higher rating.

Accordingly, the Board finds that the criteria for 
entitlement to an increased original rating, greater than 10 
percent, for right rectus muscles of the abdominal wall, are 
not met, and the veteran's claim therefor is denied.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
§§ 4.56, 4.73, Diagnostic Code 5319 (1998).


ORDER

Entitlement to an increased original rating, greater than 40 
percent, for arthritis degenerative changes of the cervical 
spine (C5-C6), with right ulnar neuropathy due to cervical 
radiculopathy, is denied.  Entitlement to an increased 
original rating, greater than 10 percent, for right rectus 
muscles of the abdominal wall, is denied.  This appeal is 
denied in its entirety.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 

